Title: To Benjamin Franklin from Robert R. Livingston, 26 March 1783
From: Livingston, Robert R.
To: Franklin, Benjamin


SirPhiladelphia 26th March 1783
I need hardly tell you that the intelligence brought by the Washington diffused general pleasure here— We had long been in suspence with respect to the negotiations, & had received no other lights on that subject than those the speech of his Britannic Majesty & Mr Townshend’s Letters threw upon it— These were by no means Sufficient to dissipate all our apprehensions— The terms you have obtained for us comprize most of the objects we wish for— I am sorry however that you found it necessary to act with reserve & to conceal your measures from the Court of France. I am fearful that you will not be able to produce Such facts as will justify this Conduct to the world, or free us from the charge of ingratitude to a friend who has treated us not only justly but generously— But this is a disagreeable subject, & I refer you for my Sentiments and those of Congress to my Letter in answer to the joint Letters from our Ministers— I am sorry that the commercial Article is struck out—it would have been very important to us to have got footing at least in the British West Indies, as a means of compelling France to pursue her true interest & ours by opening her ports also to us.
We have just learned by a Vessel from Cadiz that the preliminary Articles for a general peace were signed the 20th—the abstract of the Treaty sent me by the Marquis de la Fayette does the highest honor to the moderation & wisdom of France— Never has she terminated a war with more glory; & in gaining nothing but that trophy of victory Tobago, She has established a character which confirms her friends, disarms her enemies, & obtains a reputation that is of more value than any territorial acquisition she could make— We have been in great distress with respect to our Army—pains were taken to inflame their minds & make them uneasy at the idea of a peace which left them without support— Inflammatory papers were dispersed in camp, calling them together to determine upon some mad action. The General interposed, posponed the meeting to a future day on which he met with them, made them an address that will do him more honour than his victories— After which they passed several resolves becoming a patriot army. Congress are seriously engaged in endeavouring to do them Justice— I am in great hopes that we shall shortly be brought back to such a situation as to be enabled to enjoy the blessings you have laid the foundation of.
I received from Mr T. Franklin the papers relative to the Portuguese Vessel which I have caused to be laid before the Court of appeals, where the cause is now depending, the cargo having been condemned, & the yacht acquitted at Boston— I doubt not but full justice will be done to the proprietors on the rehearing— You know So much of our Constitution as to see that it is impossible to interfere farther in these matters than by putting the evidence in a proper train to be examined— I have had the proceedings in the case of the Brigantine Providence, transmitted me from Boston, with a full state of the evidence which I have examined— The cargo is condemned & the Vessel acquitted— An allowance for freight having been made by the Court— The evidence does not admit a doubt of the justice of this decree. Should the court of Denmark not be satisfied with this account, I will cause a copy of the proceedings to be transmitted you for their satisfaction— I hope this mark of attention to them will induce them to acknowledge the injustice they have done us in the detention of our prizes— This object should not be lost sight of— I thank you for your present of Mr d’Auberteuil’s essay & shall dispose of the copies he has sent in the way you recommend, tho’ I think the best answer you can give him will be the boy’s reply to Pope’s God mend me— I could hardly have believed it possible that so many errors & falshoods that would shock the strongest faith on this side the water could be received as orthodox on the other— I remit bills for the salaries of our Ministers—it is impossible that I can adjust their accounts here—you must settle with them & they repay you out of the drafts I have made in their favor when they have been overpaid— Congress have in pursuance of your sentiment in your Letter of October passed the enclosed resolve so that on the quarter’s salary due in April there will be a deduction of all you gained by the course of exchange & the payments will be reduced to par, at which rate they will always be paid in future. The deduction amounts on your salary to eight thousand three hundred & thirty six livres as will appear from the account that will be stated by Mr Morris— I shall pay your bills into the hands of Mr Robert Morris whom you have constituted your Agent— The bills for the other Gentlemen who may not be with you are committed to your care, as the bills are drawn in their favour, they can only be paid on their endorsement.
Congress will, I believe, agree very reluctantly to let you quit their service—the subject, together with Mr Adams’s & Mr Laurens’s resignation is under the consideration of a committee if they report before this Vessel sails you shall know their determination.
On the arrival of the Triumph from Cadiz which brought orders for recalling the cruizers of His Britannic Majesty—Congress passed the enclosed resolution which I transmitted with the intelligence we had received to Carleton & Digby— I sent my Secretary with my Letters & expect him back this evening— I am anxious to know how the first messenger of peace has been received by them as well as to discover thro’ him what steps they propose to take for the evacuation— I ought to thank you for your Journal before I conclude—the perusal of it afforded me great pleasure—I must pray you to continue it. I much wish to have every step which led to so interesting an event as this treaty which established our independence— And tho’ both Mr Jay & Mr Adams are minute in their Journals, for which I am much obliged to them—Yet new light may be thrown on the subject by you who having been longer acquainted with the Courts of London & Versailles have the means of more information relative to their principles & measures.
I have the honor to be sir With great respect & esteem Your most obedient and most humble servant
R Robt Livingston
Honble. Benjamin Franklin, EsquireNo. 26
